Opinion issued February 25, 2014




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00085-CR
                                NO. 01-14-00086-CR
                              ———————————
                    IN RE JUAN RIVERA ROMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On January 29, 2014, the relator, Juan Rivera Roman, filed two petitions for

writ of mandamus,1 seeking to compel the trial court to rule on relator’s motion

related to DNA testing.2

1
      Relator also filed motions for leave to file his petitions for writ of mandamus.
      Relator’s motions for leave are dismissed. The Texas Rules of Appellate
      Procedure no longer require the relator to file a motion for leave to file an original
      proceeding. See TEX. R. APP. P. 52 & cmt.
      We deny the petition for writ of mandamus.3

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      The underlying cases are State v. Juan Rivera Roman, No. 320105, in the 209th
      District Court of Harris County, Texas, the Honorable Michael T. McSpadden
      presiding and State v. Juan Rivera Roman, No. 1107807, in the 176th District
      Court of Harris County, Texas, the Honorable Lisa Burkhalter presiding.
3
      Relator’s petition for writ of mandamus is procedurally defective. See TEX. R.
      APP. P. 9.5, 52.2, 52.3, 52.7.
                                           2